Citation Nr: 0330872	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for scar 
of the lateral right ankle.

2.  Entitlement to a compensable initial evaluation for scar 
of the medial right ankle.

3.  Entitlement to a compensable initial evaluation for scar 
of the left ankle.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in January 2002, the RO denied 
the veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  By 
rating action dated in December 2002, the RO granted service 
connection for lateral and medial scars of the right ankle, 
and for a left ankle scar.  Each of these scars was 
evaluated as noncompensable.  The veteran subsequently 
disagreed with the rating assigned for each scar.  

In a notice of disagreement received in January 2003, it 
appears that the veteran is raising a claim for service 
connection for a left foot scar.  Since this matter has not 
been certified for appeal, it is referred to the RO for 
appropriate action.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002) cited therein, was that 
proceedings were complete before VA when the VCAA was 
enacted.  Clearly, that is not the case here.  Furthermore, 
there is contrary legal precedent, see VAOPGCPREC 11-00, 
which holds the VCAA applies retroactively to claims pending 
on the date the law was enacted, such as these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the only notice afforded the veteran was 
provided in the statements of the case issued in May 2002 
and February 2003.  The Board observes that the provisions 
of 38 C.F.R. § 3.159 (2003) were set forth.  This is not 
sufficient to satisfy the VCAA notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
it was indicated that the VA would make a decision within 
thirty days if the veteran had not responded to a request 
for information.  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.

2.  Following completion of any 
additional development indicated, and if 
additional evidence is received, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case should be issued, and the veteran 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




